Judgment, Supreme Court, New York County (Laura Drager, J.), rendered December 4, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 7 years to life, unanimously affirmed.
The court properly found that the search warrant was based on probable cause. The basis of knowledge of the informant concerning defendant’s drug-selling activities, including defendant’s transportation of drugs by means of a particular suitcase in a particular vehicle, was established by the fact that the informant was a direct participant in a drug transaction with defendant. The informant’s reliability was established by independent police verification of the informant’s information with respect to a number of significant details, including the fact that the informant met with defendant at the reported time and place, and defendant’s use of the vehicle and suitcase described by the informant (see, People v DiFalco, 80 NY2d 693). We have considered and rejected defendant’s related arguments.
*314We perceive no basis for reduction of sentence. Concur— Tom, J. P., Ellerin, Wallach, Lerner and Buckley, JJ.